FH,ED

Clerk, U S District Coun
District Of Montana
B&\|ings

' IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION
UNITED STATES OF AMERICA, CR 18-41-BLG-SPW
Plaintiff,
FINAL ORDER OF
vs. FORFEITURE
GREGORY ADAM KILWEIN,
Defendant.

 

 

WHEREAS, in the indictment in the above-captioned case, the United States
sought forfeiture, pursuant to 21 U.S.C. § 853, of any real or personal property of
the defendant used or intended to be used to facilitate, or as proceeds of said
violation;

AND WI-IEREAS, on July 13, 2018, Gregory Adam Kilwein entered a plea
of plead guilty to the indictment, Which charged him With possession With intent to

distribute methamphetamine ;

AND WHEREAS, the defendant agreed not to contest, or assist others in
contesting, the forfeiture sought in the charging document to which the defendant
plead guilty;

AND WHEREAS, by virtue of said guilty plea, the United States is entitled
to possession of said property, pursuant to 21 U.S.C. §§ 841(a)(l) and 853, and
Rule 32.2(b)(2) of the F ederal Rules of Criminal Procedure;

AND WI-[EREAS, beginning on October ll, 2018, and ending on November
9, 2018, the United States published on an official government internet site
(Www.forfeiture.gov), notice of this forfeiture and of the United States’ intent to
dispose of the property listed below in accordance with federal law, under 21
U.S.C. § 853(n)(1):

0 ` $30,350.00 in United States currency.

AND WHEREAS, the Court has been advised that no claims have been
made in this case regarding the property and the United States is not aware that any
such claims have been made;

ACCORDINGLY, IT IS ORDERED as follows:

l. The United States shall seize the forfeited property described above;

2. The right, title, and interest in the property is condemned, forfeited, and

vested in the United States of America for disposition according to applicable law;

3. All forfeited funds shall be deposited forthwith by the United States
Marshal into the Department of Justice Asset Forfeiture Fund in accordance with
21 U.S.C. § 853(n)(l); and

4. The Clerk is directed to send copies of this order to all counsel of record
and the defendant The Clerk is further directed to send three certified copies of
this order to the United States Marshal.

DATED this QZQde/z§of December, 2018.

Adamsz

§USAN P. wATTERs
United States District Court Judge

